Citation Nr: 0012542	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right knee disorder with calcification of the medial 
femoral condyle.

2.  Whether the reduction of the veteran's left knee 
disability rating from 30 percent to 20 percent for the 
period from January 4, 1995 to October 20, 1997, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied entitlement to an evaluation 
in excess of 10 percent for a right knee disorder, decreased 
a left knee evaluation from 30 percent to 20 percent, and 
determined that a 20 percent evaluation was warranted for 
lumbosacral strain.  The veteran filed a timely notice of 
disagreement and substantive appeal, resulting in the present 
appeal.  The issue as to the left knee has been rephrased as 
reflected on the title page of this decision in light of the 
procedural history of this case.  

In a May 1996 Hearing Officer decision, a 20 percent 
evaluation was assigned for a right knee disorder with 
calcification of the medial femoral condyle.  The decision 
continued a 20 percent evaluation for residuals of an injury 
to the left knee with involvement of the saphenous nerve.  In 
a December 1999 rating decision, the RO assigned a 30 percent 
evaluation for residuals of an injury to the left knee with 
involvement of the saphenous nerve.  The Board notes that in 
the December 1999 rating decision and in a December 1999 
supplemental statement of the case, the RO erroneously listed 
the service-connected right knee as evaluated at 10 percent 
disabling.  This matter is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disorder is manifested by minor 
functional impairment, mild to moderate crepitation, mild to 
moderate degenerative arthritis, and pain on motion, without 
lateral instability or compensable limitation of motion.

3.  A reduction of the disability rating for a left knee 
disability from 30 percent to 20 percent was accomplished in 
an August 1995 rating decision, effective January 4, 1995.  
The rating reduction did not result in a reduction or 
discontinuance of compensation payments being made at that 
time.  

4.  The January 1995 VA examination upon which the rating 
reduction was based was not as full and complete as the May 
1979 VA examination upon which the 30 percent evaluation was 
originally assigned.  

5.  Improvement in the veteran's service-connected left knee 
disability was not demonstrated by a preponderance of the 
evidence at the time of the August 1995 rating decision 
reducing the evaluation for that disability.  

6.  In a December 1999 rating decision, the RO assigned a 30 
percent disability evaluation for the veteran's left knee 
disability, effective October 21, 1997.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder with calcification of the medial 
femoral condyle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999).

2.  The criteria for the reduction of the 30 percent rating 
for the veteran's left knee disability for the period from 
January 4, 1995 to October 20, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5257 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect the veteran was involved in a 
motorcycle accident during service, which resulted in 
moderate lateral instability of the left knee, mild paralysis 
of the internal saphenous nerve, and lumbosacral strain.  
Upon medical board examination dated in January 1972, the 
examiner noted one-half inch atrophy in the left quadriceps 
and lateral collateral instability, posterior and anterior 
cruciate laxity in the left knee, a ten-inch medial scar on 
the left knee sensitive to percussion, and hypesthesia, 
infrapatellar branch of left saphenous nerve.  

By way of procedural history, in a November 1972 rating 
decision, the RO in pertinent part granted entitlement to 
service connection for residuals of a left knee injury with 
involvement of the saphenous nerve, evaluated as 20 percent 
disabling.  In a January 1975 rating decision, the RO granted 
entitlement to service connection for calcification of the 
right medial femoral condyle, evaluated as 10 percent 
disabling.  

The RO assigned a 30 percent evaluation for the service-
connected left knee disability in an August 1979 rating 
decision, effective May 1979.  In an August 1995 rating 
decision, the RO, in pertinent part, continued a 10 percent 
evaluation for the service-connected right knee and decreased 
the assigned evaluation for the service-connected left knee 
from 30 percent to 20 percent, effective January 4, 1995.  In 
an April 1996 hearing officer decision, a 20 percent 
evaluation was assigned for the service-connected right knee 
disability and a 20 percent evaluation was continued for the 
service-connected left knee disability.  Finally, in a 
December 1999 rating decision the RO, in pertinent part, 
assigned a 30 percent evaluation for the veteran's service-
connected left knee disability, effective from October 21, 
1997.

Upon VA examination dated in May 1979, x-ray examination of 
the veteran's knees revealed mild degenerative changes of the 
left knee with no abnormalities noted in the right knee.  The 
veteran reported gradually increasing symptoms of pain over 
the past five years with stiffness, weakness, and instability 
of both knees.  The left knee was noted as more marked than 
the right knee.  Examination of the right knee revealed 
fairly normal range of motion without effusion, deformity or 
tenderness.  Examination of the left knee revealed 
instability with respect to the collateral ligaments as well 
as the anterior cruciate ligaments.  The veteran was unable 
to perform a full knee bend.  Extension of the left knee was 
noted as zero degrees and flexion was noted as limited to 90 
degrees.  Relevant diagnoses of postoperative residuals of a 
left knee injury with instability and saphenous nerve 
neuropathy, and calcification of the right medial femoral 
condyle, by history, were noted.

A review of the relevant medical evidence reflects VA 
outpatient treatment records dated from 1994 to 1995 showing 
continued treatment for back and knee pain.

Upon VA examination dated in January 1995, the veteran 
complained of pain and stiffness in the right knee and the 
left knee.  His knee pain was noted as aggravated by walking, 
standing, and inclement weather.  Physical examination 
revealed the veteran was able to toe and heel walk 
satisfactorily and able to do approximately 90 degrees of a 
knee bend.  Both thighs measured 20 inches in circumference, 
the right calf measured 17 inches in circumference, and the 
left calf measured 16 and a half inches in circumference.  
Range of motion of the right knee was noted as zero to 130 
degrees with discomfort.  Mild crepitus was noted on all 
motion.  Ligaments were intact.  

Range of motion of the left knee was noted as zero to 120 
degrees with marked crepitus and pain on all motion.  A well-
healed linear surgical incision scar was noted along the 
medial aspect of the knee joint.  The veteran was not wearing 
a brace on any of the involved joints or using any assistive 
devices at the time of examination.  His gait was mildly 
antalgic with propulsive force, 4/5 bilaterally; secondary to 
perceived back and knee pain.  The veteran was independent 
with respect to dressing and undressing as well as moving on 
and off the examination table.  A relevant impression of 
residuals of a left knee injury, post-operative, with 
degenerative joint disease and residuals of a right knee 
injury with degenerative joint disease was noted.  

At his February 1996 RO hearing, the veteran's representative 
contended that the veteran's left knee disability rating had 
been improperly reduced and that 38 C.F.R. §§ 3.343 and 3.344 
were applicable to this case.  The veteran testified that it 
was painful to walk on his heels and it took a lot of effort.  
He also stated he was able to do a deep knee bend of 90 
degrees if he forced himself, but not without holding on to 
something.  The veteran reported that he was unable to put 
weight on his left knee without it popping out and causing 
great pain.  The veteran testified to difficulty walking on 
uneven ground, wet surfaces, as well as climbing stairs.  He 
also complained of difficulty with stiffness, aching, 
grinding, popping, cracking, and swelling in both knees.  The 
veteran also reported hyperextension of the right knee with 
sharp pain.  He described it as instability that was not so 
much sideways, but backwards.  The veteran also testified to 
wearing braces on both knees because of instability.  

Upon VA examination dated in March 1996, the veteran 
complained of a toothache type discomfort diffusely in the 
left knee on a constant basis.  The veteran also reported his 
right knee would hyperextend and give way.  He described 
medial pain.  The veteran was wearing supports on both knees.  
Squatting was noted as painful and negotiation of stairs was 
noted as difficult.  Upon physical examination, the examiner 
noted well-healed scars about the left knee.  On the medial 
aspect, there was a very sensitive area in the scar 
consistent with a neuroma.  Pressure or light percussion to 
that area produced pain extending inferomedially and 
superiorly.  The right knee extended to zero degrees and 
flexed to 90 degrees with complaints of pain.  Collateral 
ligaments were intact, anterior drawer ligaments were intact, 
and Lachman's test was negative.  

As to the left knee, the veteran lacked eight degrees of full 
extension and flexed to 90 degrees with complaints of pain.  
A slight effusion versus synovial thickening was present and 
could not be differentiated on a clinical basis.  Collateral 
ligaments were intact, but there was evidence of slight 
posteromedial instability on stressing.  McMurray's testing 
was noted as difficult on both sides due to difficulty in 
obtaining relaxation on the veteran's part.  Pivot shift was 
positive on the left and chondromalacia patella testing was 
positive on the left.  An impression of internal derangement 
of the left knee, internal derangement of the right knee, and 
neuroma, infrapatellar branch of saphenous nerve in the left 
knee, was noted.  A radiology report of both knees revealed 
moderate to severe degenerative arthritic changes on the left 
characterized by narrowing of the joint space, and small 
marginal osteophytes on the articular surface of the patella 
of the right knee indicating early degenerative arthritis.  

VA outpatient treatment records dated from 1996 to 1997 
reflect complaints of grinding in the right knee with 
occasional pain and increased instability in the left knee 
even when wearing a brace.  In May 1996, positive crepitation 
with flexion in the left knee was noted.  It was also noted 
there was no redness, warmth, or joint swelling.  A July 1996 
report of electromyography and nerve conduction studies 
reflects an impression of a normal electrical examination.  
Range of motion of the left knee was noted as zero to 130 
degrees with pain in August 1996.  A radiology report of the 
left knee dated in September 1996 showed moderate narrowing 
of the knee joint space medially with squaring of the 
visualized femoral and tibial articulating marginations, 
consistent with moderate degenerative arthrosis.  A radiology 
report of the right knee dated in February 1997 reflects an 
impression of no change in mild osteoarthritis from March 
1996.  In March 1997, an assessment of very minimal 
degenerative changes of the right knee consistent with age 
and obesity was noted.  The examiner noted a negative grind 
test, a negative McMurray's test, a negative apprehension 
test, and a stable ligament.  

Upon VA examination dated in October 1997, the veteran 
reported working 45-46 hours per week as a store clerk and 
that he rarely missed a day at work, although some days he 
forced himself to go because he needed the money.  He 
reported the left knee tended to collapse and give way.  A 
small sensitive area in the vicinity of the inner knee scar 
was also noted.  The left knee pain was described as 
constant.  In regard to the right knee, the veteran reported 
occasionally wearing a brace.  The veteran reported that if 
he knelt down on both knees, he would need assistance getting 
up.  It was noted that the veteran avoided stairs, but was 
able to drive normally.  Upon physical examination, it was 
noted that the veteran limped.  Examination of the right knee 
revealed minimal crepitation upon active flexion and 
extension.  The right knee had full range of motion and no 
swelling was noted.  Upon examination of the left knee, 
surgical scars were noted with a palpable tender area just 
upwards of the joint line and anterior to a scar, but there 
was no sensory loss.  The examiner noted 1.5 inches of left 
calf atrophy and 1.75 inches of left thigh atrophy.  Active 
range of motion of the left knee was noted as from zero to 90 
degrees.  The veteran had five degrees of measurable varus.  
A positive Lachman test was also noted on the left side.  The 
examiner noted the veteran had evidence of lax left medial 
collateral ligament, but the ligaments on the right were 
stable.  The examiner opined the veteran's right knee pain 
was secondary to moderate patellofemoral degenerative 
arthritis and the left knee pain was secondary to 
degenerative arthritis of the medial compartment.  The 
examiner also noted well healed surgical scars on the left 
knee and on the medial side of the left knee there was a 
trigger spot of pain and a possible sensory neuroma without 
any true sensory deficit in one of the small branches of the 
infrapatellar branch of the saphenous nerve.  

Upon VA peripheral nerve examination dated in October 1999, 
neurologic examination was noted as remarkable for atrophy of 
the left thigh and left calf, both approximately two 
centimeters smaller than the right.  An area of hyperesthesia 
over the scar on the medial surface of the left knee was 
noted as extremely sensitive, even to light touch.  The 
remaining area surrounding the scar had decreased sensation, 
which also extended down the lateral aspect of the calf to 
the ankle.  Motor examination was 5/5 throughout, with the 
exception of 5- in the left quadriceps and hamstring.  It was 
noted that the veteran walked with most of his weight on the 
right leg and with a significant limp.  The veteran was able 
to go up on his heels and toes, although he had difficulty 
with single-leg calf raising on the left.  Impressions of 
saphenous nerve neuropathy on the left, secondary to trauma 
and disuse atrophy of the left lower extremity were noted.  
The examiner noted the location of the veteran's surgical 
scar, as well as the sensory loss, was consistent with loss 
of function of the saphenous nerve.  The examiner further 
noted this nerve was primarily a sensory nerve, so it would 
not account for the mild weakness and atrophy in the left 
leg.  Finally, the examiner opined the atrophy of the left 
lower extremity probably occurred due to the veteran wearing 
a brace on the left leg, as well as his tendency to put all 
of his weight on the right leg.  

Upon VA joint examination dated in October 1999, physical 
examination revealed a slight limp on the left.  The veteran 
was able to rise up on heels and toes.  On the right, he had 
some tenderness to palpation medially, anteriorly, and 
laterally.  On the left there was tenderness medially and 
anteriorly.  With respect to both knees, cruciate and 
collateral ligaments were noted as stable and there was no 
effusion.  McMurray test on the right was negative on 
internal torsion and on external torsion, with slight 
complaint of pain medially.  Upon McMurray test on the left, 
the veteran complained of some pain medially.  Sensory to 
scratch was normal in the right lower extremity.  On the 
left, the veteran complained of numbness about the medial 
left leg.  Range of motion was noted as zero degrees 
extension and 130 degrees flexion on the right and zero 
degrees extension and 105 degrees flexion on the left.  
Impressions of left knee degenerative joint disease and right 
knee strain with mild patellofemoral arthrosis were noted.  
In regard to the left knee, functional impairment was noted 
as moderate, but the examiner noted it could not be stated in 
terms of degrees of additional loss due to the subjective 
nature of the factors.  In regard to the right knee, the 
examiner rated functional impairment as minor, but again 
noted it could not be stated in terms of degrees of 
additional loss due to the subjective nature of the factors.  
The report notes that x-ray examination of the left knee 
dated in June 1999 showed narrow joint spaces, especially 
medially, plus soft tissue calcification.  X-ray examination 
of the right knee dated in February 1997 showed 
patellofemoral spurring and an impression of mild 
osteoarthritis.

Analysis

I.  Right Knee

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Pursuant to 38 C.F.R. § 4.20 (1999), when a specific 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

The veteran's service-connected right knee disorder is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 is only applied where the 
limitation of motion is noncompensable under the diagnostic 
code(s) pertinent to the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257, contemplates 
recurrent subluxation or lateral instability of the knee.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation is the maximum evaluation 
allowed under this diagnostic code.  

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In regard to the service-connected right knee disorder with 
calcification of the medial femoral condyle, a review of the 
competent medical evidence of record reflects that the 
veteran does not demonstrate any compensable limitation of 
right knee motion.  Thus, application of Diagnostic Codes 
5260 and 5261 would result in noncompensable evaluations.  
The record does include objective evidence of mild to 
moderate osteoarthritis, mild crepitus, and pain on motion.  
Upon VA examination dated in October 1999, functional 
impairment of the right knee was noted as minor.  Such 
evidence is arguably sufficient to demonstrate occasional 
incapacitating exacerbations and thus, warrants the 
assignment of a 20 percent evaluation under Diagnostic Code 
5003.  However, a 20 percent evaluation is the maximum 
allowed under Diagnostic Code 5003.  

The record is silent for any evidence of right knee ankylosis 
or dislocated cartilage in the knee.  Therefore 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258 (1999) are inapplicable 
in this case.  Additionally, despite the veteran's 
complaints, there is no objective medical evidence of 
recurrent subluxation or laxity in the right knee.  In fact, 
the available medical evidence consistently notes the right 
knee ligaments as intact and stable, and includes no notation 
of any instability in the right knee.  Thus, application of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  As the veteran's right knee disability 
is rated pursuant to the criteria applicable to arthritis and 
such ratings are based primarily upon limitation of motion, 
the Board must consider pain and functional loss.  The Board 
once again notes the veteran's functional impairment of the 
right knee has been noted as minor.  That finding is 
consistent with previous findings of mild or minimal 
crepitation and mild to moderate degenerative arthritis.  
Additionally, the Board has taken these objective findings as 
well as the veteran's complaints of pain into consideration 
in finding that a 20 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 is warranted.  Thus, the Board 
concludes that the veteran manifests no additional functional 
disability so as to warrant an evaluation higher than the 
currently assigned 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In conclusion, the Board notes that the percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-
connected knee disabilities result in marked interference 
with employment or frequent periods of hospitalization.  In 
fact, in 1997 the veteran reported rarely missing a day at 
work.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) 
is not warranted in the absence of an exceptional or unusual 
disability picture.  


Left Knee

As previously noted, in an August 1995 rating decision, the 
RO in pertinent part decreased the veteran's service-
connected left knee disability evaluation from 30 percent to 
20 percent, effective January 4, 1995.  In a December 1999 
rating decision, the RO granted entitlement to a 30 percent 
evaluation for the service-connected left knee disability, 
effective October 21, 1997.  The veteran contends that his 30 
percent disability rating was improperly reduced by the RO 
for the period from January 4, 1995 to October 21, 1997.  The 
veteran's left knee disability has been rated by the RO 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
contemplates lateral instability and subluxation.  The rating 
criteria for that diagnostic code are as noted in the 
discussion of the right knee disability.  

The governing regulations provide that if a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, the RO must issue a rating decision 
proposing the reduction and setting forth all material facts 
and reasons.  See 38 C.F.R. § 3.105(e) (1999).  The Board 
recognizes that the RO failed to issue a rating decision 
proposing the reduction; however, the August 1995 reduction 
of the veteran's left knee disability from 30 percent to 20 
percent did not result in a reduction of compensation 
payments at that time.  

When considering a reduction in rating, 38 C.F.R. § 3.344(a) 
provides that it is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether a recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, such as manic 
depression, other psychotic reaction, or epilepsy, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The provisions of paragraph (a) apply to 
ratings which have continued for five (5) years or more.  See 
38 C.F.R. § 3.344(c). 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court held 
that when the issue is whether the RO is justified in 
reducing a veteran's protected rating, the Board is required 
to establish, by a preponderance of evidence and in 
compliance with 
38 C.F.R. § 3.344(a), that a rating reduction is warranted.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).  Where a veteran's 
rating is reduced without observing applicable laws and 
regulations, such a rating is void ab initio.  Brown, supra.

At the time of the reduction, the veteran's 30 percent 
disability rating for his service-connected left knee 
disability had been in effect more than fifteen years.  Thus, 
the provisions of 38 C.F.R. § 3.344(a) are applicable.  Upon 
consideration of that regulation, the Board finds that the 
January 1995 VA examination upon which the rating reduction 
was based was not as full and complete as the May 1979 VA 
examination on which the 30 percent rating was originally 
assigned.  38 C.F.R. § 3.344(a).  Although each examination 
included a physical examination of the left knee and range of 
motion testing, radiology reports of the left knee concurrent 
with the January 1995 VA examination are not of record.  
Additionally, the January 1995 VA examination report notes 
that the claims folder was not available for review and there 
were no other medical records available for review at that 
time.  The May 1979 VA examination report contains a 
radiology report of both knees and notes a history of the 
veteran's disability claim.  Finally, the January 1995 VA 
examiner failed to comment upon the presence or absence of 
lateral instability in the left knee.  Thus, the Board 
concludes there is an obvious deficiency in the January 1995 
VA examination.  

Additionally, the Board notes that the January 1995 VA 
examination revealed atrophy of the left calf, marked 
crepitus in the left knee, and pain on all motion.  The 
veteran's gait was mildly antalgic with propulsive force and 
4/5 bilaterally secondary to perceived back and knee pain.  
Resolving any reasonable doubt in the veteran's favor, the 
Board finds that material improvement of the veteran's left 
knee disability was not demonstrated so as to warrant a 
reduction of the longstanding rating.  Therefore, the 
preponderance of the evidence does not support the reduction 
in the evaluation of the veteran's left knee disability.  

Thus, the Board finds that the 30 percent disability 
evaluation for the left knee was not reduced in compliance 
with 38 C.F.R. § 3.344(a), nor was a reduction supported by a 
preponderance of the evidence.  



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder with calcification of the medial femoral 
condyle is denied.  

Restoration of a 30 percent disability evaluation for the 
veteran's left knee disability for the period from January 4, 
1995, to October 20, 1997, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

